IN THE UTAH COURT OF APPEALS

                                      ‐‐‐‐ooOoo‐‐‐‐

Anne B. Hicks,                             )          PER CURIAM DECISION
                                           )
      Petitioner and Appellee,             )            Case No. 20110834‐CA
                                           )
v.                                         )                  FILED
                                           )              (January 26, 2012)
Thomas G. Hicks,                           )
                                           )              2012 UT App 21
      Respondent and Appellant.            )

                                          ‐‐‐‐‐

Third District, Salt Lake Department, 044901225
The Honorable Kate A. Toomey

Attorneys:       Thomas G. Hicks, Salt Lake City, Appellant Pro Se
                 James H. Woodall, South Jordan, for Appellee

                                          ‐‐‐‐‐

Before Judges Orme, Thorne, and Christiansen.

¶1     Thomas G. Hicks (Husband) seeks to appeal the trial court’s judgment against
him for alimony and child support arrears. This is before the court on its own motion
for summary disposition based on the lack of jurisdiction due to an untimely filed
notice of appeal.

¶2      After a hearing before the court commissioner, the commissioner recommended
that the court enter judgment against Husband and in favor of Anne B. Hicks for past
due support from 2007 to 2011. Husband objected to the recommendations. However,
the trial court signed and entered the recommended judgment on August 10, 2011. The
trial court denied Husband’s objections at a hearing on August 24, 2011. Husband filed
his notice of appeal on September 12, 2011.

¶3   Although the notice of appeal states that it is intended to appeal a judgment from
August 24, there is no such judgment. The trial court announced an oral ruling on
Husband’s objections on that date, but there is nothing from which to appeal.1
Husband’s docketing statement and other documents filed with this court, including a
copy of the August 10 judgment, indicate that the August 10 judgment is the target of
this appeal. The issues identified by Husband and the relief sought relate to the
judgment entered for past due support. Accordingly, we conclude that the notice of
appeal relates to the August 10 judgment.

¶4     Generally, an appeal must be filed within thirty days after the entry of the target
order or judgment. See Utah R. App. P. 4(a). If an appeal is not timely filed, this court
lacks jurisdiction over the appeal. See Serrato v. Utah Transit Auth., 2000 UT App 299,
¶ 7, 13 P.3d 616. Here, to be timely, the notice of appeal from the August 10 judgment
must have been filed no later than September 9. Husband did not file his notice of
appeal until September 12. As a result, the appeal is untimely. Where an appeal is not
properly taken, this court lacks jurisdiction and must dismiss the appeal. See Bradbury
v. Valencia, 2000 UT 50, ¶ 8, 5 P.3d 649.

¶5     Dismissed.


____________________________________
Gregory K. Orme, Judge


____________________________________
Michele M. Christiansen, Judge

                                           ‐‐‐‐‐

I CONCUR IN THE RESULT:


____________________________________
William A. Thorne Jr., Judge


       1
        Oral statements from the bench are not appealable. See State v. Gerrard, 584 P.2d
885, 887 (Utah 1978). To the extent that Husband actually intends the denial of his
objections to be the target of an appeal, the appeal is not ripe because there has been no
formal order entered in accordance with rule 7(f)(2) of the Utah Rules of Civil
Procedure and Giusti v. Sterling Wentworth Corp., 2009 UT 2, ¶¶ 29‐38, 201 P.3d 966.




20110834‐CA                                  2